Ingraham, J. (dissenting) :
I think these judgments should be affirmed, as I do not think that the evidence would justify a finding that the defendant was guilty of negligence. The plaintiff testified that as she was walking out of the store she slipped on the wooden slide in front of the door and fell and injured her ankle. There was a slight incline from the store to the sidewalk, but there is nothing to show that this incline was sufficient to make it dangerous to any one using the entrance with ordinary care. The plaintiff says that she cannot account for *84her fall unless this wooden cover was slippery; that it was raining and the planks were wet. This plank was somewhat worn upon the edge toward the sidewalk, but this condition had nothing to do with the accident, as the plaintiff testified that she slipped near the store and upon the first step that she took after leaving the entrance. It seems to me that there is absolutely nothing to show that this entrance to his store was dangerous, or that the slippery condition of the wood was caused by anything but the rain which commenced to fall after the plaintiff left her house and before she got to the store.
I think the dismissal of the complaint was right and that the judgment should be affirmed.
Judgments reversed and new trial ordered in each case, with, costs to appellants to abide event.